Dear State Representatives:
You request an opinion as to whether the Louisiana Department of Public Safety and Corrections legally named Butler Park, located at Louisiana State Penitentiary, after former Warden Hilton Butler who is still living. It is the opinion of this office that a portion of public property, such as a penitentiary park reserved for the use of inmates, may be named for a living person without violating state law.
In 1985 a portion of Louisiana State Penitentiary was set aside as a "Park" where inmates could visit with their families in a more relaxed atmosphere. The park is an incentive program to induce and reward good behavior on part of inmates. The idea for the "park" came from Hilton Butler, who was then Deputy Warden at Louisiana State Penitentiary. When the "park" program was instituted the inmate Jaycees requested corrections officials to name the visiting site "Butler Park". This request was submitted to and approved by the Department of Public Safety and Corrections. Hilton Butler is still living. This office has no information to indicate that Hilton Butler was involved in the process of designating the visiting site "Butler Park".
LSA-R.S. 14:316 provides;
        "No public building, public bridge, public fish or game preserve, or public wildlife refuge built, constructed, and maintained in whole or in part with public funds and title to which stands in the name of the state or any of its subdivisions or in the name of any institution receiving its support in whole or in part from the state shall be named in honor of any living person.
        The officer, officers, board, or commissioner in charge of a public building;, public park, public fish or game preserve, or public wildlife refuge named in honor of any person who is still living shall change the name and destroy, deface, or remove all plaques, signs, or other evidence of the old name appearing on the building, bridge, park, preserve, or refuge.
        Whoever violates this Section or fails to perform the duties imposed by this Section shall be fined not less than one hundred dollars nor more than two hundred dollars and, in default of fine, imprisoned for not less than thirty days nor more than sixty days."
This office has, on two prior occasions, interpreted R.S.14:316 in regards to the issue of whether a portion of public property may be named for a living person. In Opinion Number 86-814 this office held that a library within a school building may be named for a living person. In Opinion Number 88-324 this office ruled that there is no prohibition against a memorial being named for a living person when it is a portion of a larger complex. Copies of these opinions are attached for your consideration.
It is, therefore, the opinion of this office that the designation of a small visiting area as "Butler Park" on the grounds of Louisiana State Penitentiary does not violate R.S.14:316. If you have any further questions regarding this matter, please do not hesitate to call this office.
Sincerely,
William J. Guste, Jr. Attorney General
By: J. Marvin Montgomery Assistant Attorney General